UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-6953



FREDERICK R. SUMMEY,

                Petitioner - Appellant,

          v.


AL HAYNES, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:05-cv-00109-JPB)


Submitted:   April 23, 2008                   Decided:   May 5, 2008


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick R. Summey, Appellant Pro Se.     Alan Gordon McGonigal,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frederick R. Summey filed a petition under 28 U.S.C.

§ 2241 (2000), seeking to challenge his sentence in light of

Shepard v. United States, 544 U.S. 13 (2005).           The district court

construed the § 2241 petition as a motion under 28 U.S.C. § 2255

(2000), and dismissed for lack of jurisdiction.            Summey asserts

that § 2255 is inadequate and ineffective to test the legality of

his detention and contends that his claims should be considered

under § 2241 pursuant to the savings clause in § 2255.            Because

Summey does not meet the standard set forth in In re Jones, 226

F.3d 328, 333-34 (4th Cir. 2000), for application of the savings

clause, we affirm the district court’s order.            We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -